United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                     UNITED STATES COURT OF APPEALS
                                                                         May 29, 2003
                          FOR THE FIFTH CIRCUIT
                           ____________________                    Charles R. Fulbruge III
                                                                           Clerk
                                   02-60576
                             ____________________

                             ROBERT THOMAS GIER,

                                                                   Petitioner,

                                      versus

            SWIFTSHIPS INC.; DIRECTOR, OFFICE OF WORKER’S
             COMPENSATION PROGRAMS, U.S. DEP’T OF LABOR,

                                                     Respondents,
_________________________________________________________________

       Petition for Review from the Benefits Review Board
                            (01-0673)
_________________________________________________________________

Before WIENER and BARKSDALE, Circuit Judges, and FURGESON,
District Judge*.

PER CURIAM:**

     Robert Thomas Gier petitions for review of the decision of the

Benefits   Review    Board    (BRB)    affirming      the   Administrative     Law

Judge’s    (ALJ)    determination      that    Gier   was   entitled    to   only

permanent partial disability compensation from 27 October 1997 on

a going-forward basis.        During oral argument, Gier conceded that

substantial evidence supported the ALJ’s decision on remand from



     *
          District Judge of the Western District of Texas, sitting
by designation.
     **
           Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the BRB.   See, e.g., Empire United Stevedores v. Gatlin, 936 F.2d
819, 821 (5th Cir. 1991).    Gier contends:   the BRB erroneously

applied the law-of-the-case doctrine; alternatively, the BRB erred

in its initial 23 June 2000 decision by reversing the ALJ’s

credibility findings.

     Having heard oral argument and reviewed the parties’ briefs

and pertinent parts of the record, and essentially for the reasons

stated by the BRB, Gier’s petition is

                                                        DENIED.




                                 2